DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Thomas C. Chestney, D.M.D., paTE: MAR 29, 1989

Petitioner,
7~ Vem Docket No. C-53

The Inspector General. DECISION CR 21

DECISTON AND ORDER

The Petitioner waived his right to a formal evidentiary
hearing in this five year federal exclusion case, and the
parties jointly requested that I issue a decision and
order based on the uncontested facts.

APPLICABLE STATUTES AND REGULATIONS

I. Federal Statutes

This case is governed by section 1128 of the Social
Security Act (Act); section 1128 is codified at 42 U.S.c.
1320a-7 (West U.S.C.A., 1988 Supp.). Section 1128(a) (1)
of the Act provides for the exclusion from Medicare and
Medicaid of those “convicted of a criminal offense related
to the delivery of an item or service" under the Medicare
or “any State health care" (Medicaid) programs. Section
1128(c)(3)(B) provides for a five year minimum period of
exclusion for those, like the Petitioner, excluded under
section 1128(a)(1). The Inspector General (1.G.) is
required to exclude such individuals from participation in
Medicare, and to direct each State to exclude such
individuals from participation in Medicaid for a period
which is at least the "same as" the period of the Medicare
exclusion. 42 U.S.C. 1320a-7(d)(1), (d) (2), (d)(3)- See
also, 42 U.S.C. section 1396(a) (39). Section
1128(d) (3) (B) (ii) of the Act allows a State to
independently exclude a convicted individual from Medicaid
for a period which is "longer" than the federally directed
period of exclusion.
II. Federal Regulations

The governing federal regulations (Regulations) are
codified in 42 C.F.R. Parts 498, 1001, and 1002 (1987).
Part 498 governs the procedural aspects of this exclusion
case; Parts 1001 and 1002 govern the substantive aspects.

Sections 1001.123, and 1001.124, at 42 C.F.R., consistent
with section 1128(d)(2) of the Act, provide that the I.G.
must direct a State to exclude such individual from the
Medicaid program for at least the "same period" that the
I.G. has excluded the individual from the Medicare
program. Section 1001.123 requires the I.G. to issue a
notice to an excluded individual whenever the I.G. has
“conclusive information" that such individual has been
convicted of a crime related to the delivery of Medicare
or Medicaid items or services; such exclusion must begin
"15 days from the date on the notice." A State must
follow the I.G.’s direction to exclude convicted
individuals from Medicaid for at least the "same period"
as the federal Medicare exclusion. Sections 1002.211(a)
and 1002.211(b), consistent with section 1128(d) (3) of the
Act, provide that a State may also impose separate
Medicaid exclusions under State law.

Sections 1001.125 and 1001.130 provide that the individual
shall remain excluded from the Medicare and Medicaid
programs until reinstated by the I.G. Section 1002.230(a)
provides that a State may not reinstate until the I.G.
notifies the State that the individual may be reinstated.

III. State Statutes

Pennsylvania law, similar to section 1128 of the Act,
provides for a separate five year termination from
Medicaid of any person convicted of a program-related
crime. 62 P.S. 1407(b)(3). The State termination,
however, begins as of the date of conviction, rather than
15 days after the notice is received.

PROCEDURAL AND FACTUAL BACKGROUND

On March 30, 1988, the State of Pennsylvania notified the
Petitioner that, pursuant to State law, it had terminated
his participation in the Medicaid program for a period of
five years beginning January 19, 1988 and ending on
January 19, 1993.1/

By letter dated July 25, 1988 (Notice), the I.G. notified
the Petitioner, that pursuant to federal law, the
Petitioner was being excluded from Medicare for a period
of five years, commencing 20 days from the date of the
Notice. The Notice also stated that the I.G. had directed
the State of Pennsylvania to exclude the Petitioner from
Medicaid for at least the "same period"; the basis for
these exclusions was the Petitioner’s criminal conviction.

Pursuant to the I.G.’s directive, Pennsylvania notified
the Petitioner on August 16, 1988 that he was excluded
from Medicaid for the period August 13, 1988 to August 13,
1993.2/

By letter dated September 21, 1988 (Request), the
Petitioner requested a hearing before a federal
Administrative Law Judge (ALJ) and this case was docketed.
I conducted a telephone prehearing conference with counsel
for the parties on October 25, 1988. On October 27, 1988,
I issued a Prehearing Order and Notice of Hearing, noting
that the parties had agreed that the only dispute was
legal and not factual. Thereafter, the parties submitted
briefs in support of their respective motions for summary
disposition.

The Petitioner admitted that he was convicted of a
criminal offense related to the delivery of Medicaid
services and does not contest that the I.G. is required by
federal law to exclude him from both the Medicare and
Medicaid programs for a five year minimum period. Also,

a1/ January 19, 1988 was the date of the Petitioner’s
criminal conviction in Blair County Pennsylvania of a
criminal offense related to the delivery of services under
the Medicaid program. Specifically, the Petitioner was
found guilty of submitting Medicaid claims stating that
less than six (6) teeth were extracted (when, in fact,
more than five (5) teeth were extracted) in order to avoid
obtaining prior authorization for Medicaid payment, which
is required when more than five (5) teeth are extracted.
The Petitioner pled guilty to "Theft By Deception" and
committing a "Provider Prohibited Act" in violation of 18
P.C.S.A. 3922(a)(1) and 62 P.S. 1407(a) (7).

2/ The I.G. excluded the Petitioner from August 14, 1988
to August 13, 1993. I.G. Br/3; I.G. Ex./II.
-4-

the Petitioner does not contest the timing of or the
period of his Medicare exclusion. P.Br/3. Instead, the
Petitioner argues that since the State of Pennsylvania had
already terminated him from Medicaid for five years,
beginning seven months prior to his federally directed
Medicaid exclusion, the federally directed Medicaid
exclusion should last only four years and five months,
rather than five years. He argues, in effect, that the
I.G. added seven months to his five year Medicaid
exclusion by simply delaying the sending of the Notice for
seven months, a result that is contrary to the Act and
Congressional intent.

SSU.
The issue in this case is whether the timing or length of
the federally directed Medicaid exclusion imposed upon the
Petitioner by the I.G. is reasonable.

FINDINGS OF FACT AND CONCLUSIONS OF LAW 3/

Having considered the entire record, the arguments and the
submissions of the parties, and being advised fully
herein, I make the following Findings of Fact and
Conclusions of Law:

1. The Petitioner, a provider of dental services, admits
that he was "convicted of a criminal offense" on

January 19, 1988 and that the criminal offense to which he
pled guilty is "related to the delivery of an item or
service" under Medicaid within the meaning of section 1128
of the Act. P.Br./1,2,7; P.Ex./A. 4/

3/ Any part of this Decision and Order preceding and
following the Findings of Fact and Conclusions of Law
which is obviously a finding of fact or conclusion of law
is incorporated herein; these are primarily the facts and
conclusions that were not disputed or which are clear and
do not need to be repeated.

4/ The citations in this Decision and Order are as
follows:

Petitioner’s Brief P. Br./ (page)
1.G.’s Brief I.G. Br./ (page)
Petitioner’s Exhibit P. Ex./ (letter)

I.G.’s Exhibit I.G. Ex./ (number)
2. Pursuant to Pennsylvania law, an individual who is
convicted of "Provider Prohibited Acts" must be terminated
from participation in Medicaid for a five year period, to
begin on the date of conviction. P. Br./7; I.G. Br./3; 62
Pa. Stat. Ann. Section 1407(b) (3); See P. Ex./A.

3. Pennsylvania properly terminated the Petitioner from
the Medicaid program for the five year period from January
19, 1988 through January 19, 1993. P. Br./2; I.G. Br./7;
P. Ex./B.

4. In accordance with section 1128 of the Act and the
Regulations, the I.G. did properly exclude the Petitioner
from Medicare for a five year period, from August 14, 1988
through August 13, 1993. P.Ex./C.

5. As required by sections 1128(d) (2) and (da) (3) (A) of
the Act, the I.G. properly notified Pennsylvania of the
Petitioner’s exclusion from participation in Medicare and
properly directed Pennsylvania to exclude the Petitioner
from Medicaid for at least the "same period" of time as
the federal exclusion from Medicare.

6. Pursuant to federal direction from the I.G.,
Pennsylvania properly excluded the Petitioner from
Medicaid for the same five year period as the federal
exclusion from Medicare, from August 14, 1988 through
August 13, 1993.

7. Both the length and the timing of the five year period
of exclusion from Medicare, imposed by the I.G., and the
five year period of exclusion from Medicaid, directed by
the I.G., are reasonable within the meaning of section
1128 of the Act and the Regulations.

8. The State of Pennsylvania’s March 30, 1988 Medicaid
termination is independent of both the Medicare exclusion
and the federally directed Medicaid exclusion. I have no
authority to decide any issues with respect to this State
imposed termination.

9, The I.G. acted appropriately and properly under the
Act and Regulations in this case, and the Petitioner is
not entitled to the relief he sought.
DISCUSSION

Section 1128 of the Act clearly requires the I.G. to
exclude from Medicare, for a minimum of five years,
individuals who are convicted of "a criminal offense
related to the delivery of" a Medicare or Medicaid "item

or service." The I.G. has no discretion in reducing the
period of time for such an exclusion. 42 U.S.C.
(c) (3) (B). The I.G. must exclude for at least five years

and the exclusion must begin 15 days from the date on the
notice.5/ 42 U.S.C. 1320a - 7(c) (B)(B); 42 C.F.R.
1001.123, 1002.206. This provision of federal law also
requires the I.G. to direct any State to exclude such
individuals from Medicaid for a minimum of five years,
with the five year period being at least "the same as any
period" of Medicare exclusion. 42 U.S.C. 1320a-7(a) (1),
(c) (3) (B), and (d)(3)(A); 42 C.F.R. 1002.211. The I.G.
has no authority to reduce the time or alter the Medicaid
period of exclusion, nor does the State, pursuant to the
I.G.’s directive, possess any authority to reduce the time
or alter the Medicaid period of exclusion. Congressional
intent on this matter is clear:

A minimum five-year exclusion is appropriate, given
the seriousness of the offenses at issue. .. .
Moreover, a mandatory five-year exclusion should
provide a clear and strong deterrent against the
commission of criminal acts.

S. Rep. No. 100-109, 100th Cong. 1st Sess. 2; 1987 U.S.
Cong. & Ad. News 682, 686.

In this case, the I.G. properly excluded the Petitioner
from participation in Medicare for a five year period,
beginning on August 14, 1988 and ending on August 13,
1993. The exclusion by the I.G. resulted from the
Petitioner having been "convicted of a criminal offense
related to the delivery of" Medicaid services. The I.G.
then properly directed Pennsylvania to exclude the
Petitioner from the Medicaid program for at least the
"same period" as the Petitioner’s Medicare exclusion. The
State of Pennsylvania complied with this federal direction
and properly excluded the Petitioner for a period at least
"the same as" the period of the Petitioner’s Medicare
exclusion. 42 U.S.C. 1320a-7(d)(3) (A). In addition, the
Petitioner was separately terminated from participation in

5/ The I.G. allowed an additional 5 days for mailing.
the Medicaid program by the State of Pennsylvania under
its own authority.

The Petitioner complains that the difference in the timing
of the State law Medicaid termination, which was seven
months prior to the federally directed Medicaid exclusion,
effectively results in a five year and seven month
exclusion from Medicaid. The Petitioner argues that this
result is due to the I.G.'s instruction to the State of
Pennsylvania to exclude the Petitioner from the Medicaid
program for at least the "same period" the period of his
Medicare exclusion. The Petitioner asserts that an
exclusion from Medicaid for a period in excess of five
years is both unintended and unreasonable. He argues that
the federally directed Medicaid exclusion should run
concurrently with the State Medicaid termination (i.e.,
January 19, 1988 through January 19, 1993) rather than
concurrently with the Medicare exclusion (i.e., August 14,
1988 through August 13, 1993). Thus, the issue raised by
the Petitioner concerns the reasonableness of the length
or period of the federally directed Medicaid exclusion.6/

The Petitioner's loss in being effectively excluded from
Medicaid for a period in excess of five years, is

something for which there is no relief for.7/ The reason
for this is that the Act and Regulations clearly provide
no discretion for reducing a five year minimum period of

6/ In federal exclusion cases, the Regulations, at
section 1000.128(a), enumerate three issues which may be
considered by an ALJ in a federal exclusion case. The ALJ
may consider whether: (1) the Petitioner was convicted of
a criminal offense, (2) the conviction was related to the
Petitioner's delivery of Medicare or Medicaid items or
services, and (3) the length of the exclusion is
reasonable, The Petitioner does not contest the first two
issues.

7/ The only relief available to the Petitioner under the
Act and Regulations appears to be pursuant to section
1002.214 of the Regulations, which allows a State to
request reinstatement by the I.G. if there is a “shortage
of providers or other health care personnel in the area."
The Petitioner must first seek such relief from the State,
and the I.G.'s decision does not appear to be reviewable.
Also, the Petitioner had the option of appealing the
August 16, 1988 Notice from Pennsylvania, but solely on
the grounds of mistaken identity. 1I.G. Ex/II.
-8-

exclusion or for altering the effective dates of that five
year period. The I.G. properly complied with the Act and
Regulations in excluding the Petitioner from August 14,
1988 through August 13, 1993, and Pennsylvania correctly
followed the I.G.'s directive to exclude the Petitioner
from Medicaid for at least the same period. Furthermore,
the timing of the I.G.'s Notice in this case, some seven
months after the Petitioner's conviction, was reasonable
considering that seven months is a reasonable amount of
time for the I.G. (1) to obtain "conclusive information"
of the Petitioner's program-related conviction in State
court, (2) to make a determination regarding that program-
related conviction, and (3) to issue his notice of said
determination.8/ In summary, under the circumstances in
this case, the I.G. acted reasonably and had no authority
under the Act and Regulations to reduce the length or
alter the period of the federally directed Medicaid
exclusion.

CONCLUSION

I conclude that the Petitioner is not entitled to the
relief sought. Accordingly, I decide this case in favor
of the I.G. Based on the law and the undisputed material
facts in the record, I conclude that the length and the
period of the five year Medicare exclusion imposed upon
the Petitioner by the I.G. was reasonable and that the
period of the federally directed exclusion from the
Medicaid program was correctly imposed to run concurrently
with the Petitioner's exclusion from Medicare.

IT IS SO ORDERED.

/s/

Charles &. Stratton
Administrative Law Judge

8/ A delay in issuing a notice of exclusion much beyond
seven months from the date of conviction in a minimum five
year exclusion case, like this one, might result in the
necessity of an evidentiary hearing to determine if the
I.G. issued the notice in a timely fashion as required by
section 1003.123 of the Regulations.
